DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 20180231780).

    PNG
    media_image1.png
    459
    807
    media_image1.png
    Greyscale

Regard to claim 1, Huang discloses a display device, comprising: 
a display [an image output module 400, see Fig. 1], generating an image beam [the image output module 400 is a digital micro-mirror device (DMD) configured to reflect he first light L1 from the second light turning unit 320 as the first image light I1 with the corresponding image information, and to reflect the second light L2 from the second light turning unit 320 as the second image light I2 with the corresponding image information [0030]]; 
an image beam shifter [a second light turning unit 320 and an eyepiece module 600 together with different elements as shown in annotation of Figs. 2-3 ], receiving the image beam and generating a projected image beam [when the first image light I1 propagates from the first light-input portion E1 to arrive at the first reflection unit 530, the first image light I1 may be redirected by the first reflection unit 530, such that the first image light I1 may be transmitted towards the first light-output portion A1 in the first light guide sub-plate 510 [0019]. The second light-input portion E2 of the light guide plate 500 is optically coupled to the second reflection unit 540, and a vertical distance between the second reflection unit 540 and the second light-input portion E2 of the light guide plate 500 increases along a direction from the second light-input portion E2 to the second light-output portion A2 [0020]]; and 
a light guiding component 500, receiving the projected image beam to transport the projected image beam to different positions A1/A2 of a target zone in sequence [the image output module 400 alternately provides the first group of reflected patterns and the second group of reflected patterns according to the time sequence [0033]], 
wherein the image beam shifter projects the projected image beams to different positions of the light guiding component with time division [by the first light turning unit 310 and the second light turning unit 320, the first light L1 from the first light source 100 and the second light L2 from the second light source 200 arriving at the image output module 400 may be redirected at least two times [0028]].  

Regard to claim 2, Huang disclose the display device, wherein 
the display respectively generates a first image beam and a second image beam in a first time interval and in a second time interval in sequence [by rapidly switching the first light source 100 and the second light source 200 in the time sequence, the corresponding first image light I1 and the second image light I2 may be respectively imaged to the right and left eye of the observer in the time sequence, so as to achieve a stereoscopic display of the head mounted display 10 [0032]]; 
the image beam shifter [a second light turning unit 320 and an eyepiece module 600 together with different elements as shown in annotation of Figs. 2-3 ]
makes a first projected image beam be projected to a first position A1 of the light guiding component and 
makes a second projected image beam be projected to a second position A2 of the light guiding component; and 
the first position is different from the second position.  

Regard to claim 3, Huang disclose the display device, wherein the first projected image beam and the second projected image beam correspond to a first display picture and a second display picture respectively [As a result, by rapidly switching the first light source 100 and the second light source 200 in the time sequence, the corresponding first image light I1 and the second image light I2 may be respectively imaged to the right and left eye of the observer in the time sequence, so as to achieve a stereoscopic display of the head mounted display 1 [0032]].  

Regard to claim 4, Huang disclose the display device, wherein 
the light guiding component transports the first projected image to a first partition of the target zone A1, 
the light guiding component transports the second projected image to a second partition of the target zone A2; and 
the first partition is different from the second partition.  

Regard to claim 7, Huang disclose a display device, comprising: 
a display [an image output module 400, see Fig. 1], generating an image beam [the image output module 400 is a digital micro-mirror device (DMD) configured to reflect he first light L1 from the second light turning unit 320 as the first image light I1 with the corresponding image information, and to reflect the second light L2 from the second light turning unit 320 as the second image light I2 with the corresponding image information [0030]]; 
an image beam shifter [a second light turning unit 320 and an eyepiece module 600 together with different elements as shown in annotation of Figs. 2-3 ], receiving the image beam and generating a first projected image beam and a second projected image beam [when the first image light I1 propagates from the first light-input portion E1 to arrive at the first reflection unit 530, the first image light I1 may be redirected by the first reflection unit 530, such that the first image light I1 may be transmitted towards the first light-output portion A1 in the first light guide sub-plate 510 [0019]. The second light-input portion E2 of the light guide plate 500 is optically coupled to the second reflection unit 540, and a vertical distance between the second reflection unit 540 and the second light-input portion E2 of the light guide plate 500 increases along a direction from the second light-input portion E2 to the second light-output portion A2 [0020]]; and 
a light guiding component 500, 
receiving the first projected image beam and the second projected image beam [the image output module 400 alternately provides the first group of reflected patterns and the second group of reflected patterns according to the time sequence [0033]], and 
transporting the first projected image beam [I1 in the guide plate 500, see Fig. 2] to a first target zone A1 and 
transporting the second projected image beam [I2 in the guide plate 500, see Fig. 2] to a second target zone A2; 
wherein the first target zone A1 is different from the second target zone A2.  

Regard to claim 8, Huang disclose the display device, wherein the first projected image beam [I1 in the guide plate 500, see Fig. 2] and the second projected image beam [I2 in the guide plate 500, see Fig. 2]respectively correspond to a first display picture viewed by one eye of a user and a second display picture viewed by the other eye of a user.  

Regard to claim 11, Huang disclose the display device, wherein
the first projected image beam [I1 in the guide plate 500, see Fig. 2] is a light beam with a first deflection angle, 
the second projected image beam [I2 in the guide plate 500, see Fig. 2] is a light beam with a second deflection angle; and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20180231780) as applied to claim 1 in view of Lu et al. (US 20190318677).

Huang also discloses the display device, wherein the first deflection angle and the second deflection angle are mutually opposite numbers (claim 5); wherein the first deflection angle and the third deflection angle are mutually opposite numbers, and the second deflection angle and the fourth deflection angle are mutually opposite numbers (claim 6).  

Huang fails to disclose the features of claims 5-6.

    PNG
    media_image2.png
    447
    962
    media_image2.png
    Greyscale

Regard to claim  5, Lu et al. teach the display device, wherein the image beam shifter comprises: 
a phase retarder, receiving the image beam [polarizer or polarization converter 431 may be provided to convert image light 507 from the display 550 to polarized light, for example into LCP or RCP light [0093]. rm of an LC stack that includes two LC polarization gratings, 620 and 640 in FIGS. 16 and 720 and 740 in FIG. 17, and two active LC retarders as polarization switches, 610 and 630 in FIGS. 16 and 710 and 730 in FIG. 17. FIG. 16 illustrates a SRED 650 wherein the active LC retarders 610, 630 are segmented with matching arrays of LC segments, while FIG. 17 illustrates a SRED 750 wherein the active LC polarization gratings 720, 730 are segmented with matching arrays of LC segments [0100]]; 
a first electrically controlled polarization grating overlapped with the phase retarder, directly passing through the image beam in a first time interval according to a control signal, and deflecting the image beam at a first deflection angle in a second time interval to generate a deflected image beam [first LSS 408a includes a first polarization grating 412 disposed in sequence with a first PS 411 [0093]]; and 
a second electrically controlled polarization grating overlapped with the first electrically controlled polarization grating, directly passing through the image beam in the first time interval according to the control signal to generate a first projected image beam, and deflecting the image beam at a second deflection angle in the second time interval to generate a second projected image beam [second LSS 408b includes a second polarization grating 512 disposed in sequence with a second PS 511. The second polarization grating 512 may be disposed with a rotational offset about an optical axis 513 relative to the first polarization grating 412, for example 90°+\−10°, so that the LSS 408a and 408b impart angular shifts upon image light in two different planes. Accordingly, the LSS stack 508 may be referred to as a 2D LSS. Each of the first and second LSS 408a, 408b may be either a 2-state device or a 3-state device, depending on whether it includes an active polarization grating or a passive polarization grating [0093].  In the embodiment of FIG. 16 each segment 611 of the first active LC retarder 610 is optically aligned with a corresponding segment 631 of the second active LC retarder 630, defining one device segment of SRED 650, or one independently controllable LSS. In the embodiment of FIG. 17 each segment 721 of the first LC grating 720 is optically aligned with a corresponding segment 741 of the second LC grating 740, defining one device segment of SRED 750, or one independently controllable LSS. When used in an eye-acuity display system such as that illustrated in FIG. 6 or FIG. 11, these device segments may be selectively activated by a SRED controller to cycle through their light steering states, thereby selectively enhancing an effective resolution of the displayed image in the gaze direction for the viewer. The device segments away from the gaze direction may remain in a default state [0102]].  

Regard to claim 6, Lu et al. teach the display device, wherein the image beam shifter comprises: 
a phase regulator, receiving the image beam [polarizer or polarization converter 431 may be provided to convert image light 507 from the display 550 to polarized light, for example into LCP or RCP light [0093]. rm of an LC stack that includes two LC polarization gratings, 620 and 640 in FIGS. 16 and 720 and 740 in FIG. 17, and two active LC retarders as polarization switches, 610 and 630 in FIGS. 16 and 710 and 730 in FIG. 17. FIG. 16 illustrates a SRED 650 wherein the active LC retarders 610, 630 are segmented with matching arrays of LC segments, while FIG. 17 illustrates a SRED 750 wherein the active LC polarization gratings 720, 730 are segmented with matching arrays of LC segments [0100]];
a phase retarder overlapped with the phase regulator, transmitting the image beam [a polarization switch (PS) 411]; 
a first polarization grating, overlapped with the phase retarder, deflecting the image beam at a first deflection angle to generate a first deflected image beam in a first time interval, and deflecting the image beam at a second deflection angle to generate a second deflected image beam in a second time interval; and 
a second polarization grating overlapped with the first polarization grating, deflecting the first deflected image beam at a third deflection angle to generate a first projected image beam in the first time interval; and deflecting the second deflected image beam at a fourth deflection angle to generate a second projected image beam in the second time interval [In at least some embodiments the technique relies in part on a finite response time of a human visual system to fast changing images, which causes several images appearing one after another within the visual response time to be perceived by the viewer as a single image. [0060].  In one or more embodiments the process of selectively enhancing effective image resolution in a selected portion of the image may include dynamically shifting the selected image portion in the gaze direction by a fraction of the image pixel pitch at least once while displaying a frame, and selectively refreshing the pixel data for the selected image portion being shifted in coordination with the shifting. This forms a time sequence of mutually offset images for the selected portion of the frame image. These mutually offset images may be presented to the viewer's eye sequentially while the current frame is being displayed [0064].  FIG. 8 schematically illustrates, by way of example, display 110 displaying a frame 71, and a corresponding frame image 280 that is provided to the viewer. Frame 71 may be displayed over some time interval. For example, each frame 71 that the display processor 270 receives may be displayed over a time interval Tn=nT, wherein T=1/R is a display frame interval, R is the native frame rate of the display, and (n−1) is the number of image shifts per display frame interval T, n=2, 3, . . . . [0073]].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Huang disclosed with the features of claims 5-6 for selectively enhancing an effective resolution of the displayed image in the gaze direction for the viewer [0102]as Lu et al. taught.

2.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20180231780) as applied to claim 1 in view of NORBERT (WO 2013110748).

Huang fails to disclose the features of claims 9-10.

    PNG
    media_image3.png
    399
    420
    media_image3.png
    Greyscale

Regard to claim 9,  NORBERT teaches the display device, wherein the image beam shifter comprises: 
a micro-retarder, receiving the image beam [a birefringent retardation layer 140 for generating the required circular polarization from the linear polarization and polarizing grid stack 300 with 1st Segments of first switchable polarization grid 311, the switchable birefringent retardation layer 321 and the second switchable polarization grid 341] and a second image beam [2nd segment of the first switchable polarization grid 312, the switchable birefringent retardation layer 322 and the second switchable polarization grid 342], and enabling a first image beam in the image beam to be in different polarization states [due to Illumination unit 100 for displaying image information goes through the 1st segment and 2nd segment of polarizing grid stack 300]; 
a phase retarder overlapped with the micro-retarder [a birefringent retardation layer 410, which may advantageously be configured as a quarter wavelength plate, for producing linearly polarized light from the right circularly polarized light leaving the polarization grid stack], enabling the first image beam and the second image beam to be in different rotation directions [due to Illumination unit 100 for displaying image information goes through the 1st segment and 2nd segment of polarizing grid stack 300]; and 
a polarization grating [a polarization filter 420] overlapped with the phase retarder, configured to generate the first projected image beam and the second projected image beam [due to Illumination unit 100 for displaying image information goes through the 1st segment and 2nd segment of polarizing grid stack 300].  

Regard to claim 10,  NORBERT teaches the display device, wherein the image beam shifter comprises: 
a phase regulator, receiving the image beam, [a birefringent retardation layer 140 for generating the required circular polarization from the linear polarization and polarizing grid stack 300 with 1st Segments of first switchable polarization grid 311, the switchable birefringent retardation layer 321 and the second switchable polarization grid 341] and a second image beam [2nd segment of the first switchable polarization grid 312, the switchable birefringent retardation layer 322 and the second switchable polarization grid 342] and enabling a first image beam and a second image beam in the image beam to be in different polarization states [due to Illumination unit 100 for displaying image information goes through the 1st segment and 2nd segment of polarizing grid stack 300]; 
a phase retarder overlapped with the phase regulator, configured to enable the first image beam and the second image beam to be in different rotation directions [due to Illumination unit 100 for displaying image information goes through the 1st segment and 2nd segment of polarizing grid stack 300]; and 
a polarization grating overlapped with the phase retarder, configured to generate the first projected image beam and the second projected image beam [due to Illumination unit 100 for displaying image information goes through the 1st segment and 2nd segment of polarizing grid stack 300].  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Huang disclosed with the features of claims 9-10 for tracked to the movements of the corresponding eyes of one or more observers in fine steps within multiple zones of the movement region (abstract) as NORBERT taught.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20190011628) disclose the light source unit 210 may emit light to one lateral side of the light guide plate 220. In an embodiment, the light guide plate 220 includes one lateral side disposed at a position extending along the first direction d1 and the other lateral side extending along the first direction d1 and disposed opposite to the one lateral side in the second direction d2. Such lateral sides are defined as one lateral side and the other lateral side in the length direction (or the first direction d1) of the light guide plate 220. In one embodiment, for example, the light source unit 210 may be disposed at a center between the one lateral side and the other lateral side in the length direction of the light guide plate 220.

Takashi et al. (US 20180095283) disclose with respect to the display device 11A, the projection optical system 12A, the incident side diffraction element 31b of the first light guiding unit 21, and the incident side diffraction element 32b of the second light guiding unit 22, it is possible to reverse the front and back sides thereof, and to dispose them on the outside. In other words, even if the display device 11A and the projection optical system 12A are disposed so as to be folded at symmetrical planes extending parallel to the yz plane in the middle of the light guiding plates 31a and 32a, the incident side diffraction element 31b is disposed on the inner surface 33a of the light guiding plate 31a, and the incident side diffraction element 32b is disposed on the inner surface 33a of the light guiding plate 32a, the same image formation becomes possible.

Katsuyuki et al. (US 20090303212) disclose the virtual image display 10 formed so that the thickness of the first grating 14 was 7 µm, and the thickness of the second grating 15 was 5 µm, and the surface pitches p of the first and second gratings 14 and 15 was 0.531 µm, and the slant angle .eta. of the interference fringe was 64.5 degrees, and ∆n was 0.05. In this case, "∆n" represents a modulated width of the refractive index of each of the first and second gratings 14 and 15 diffracting and reflecting light beams by the periodical modulation of the refractive index in a medium. The first and second gratings 14 and 15 were arranged on the light guide plate 13 with a thickness of 1 mm so as to have a space of 30 mm therebetween, and the parallel light beams emitted from the image display element 11 and collimated at a view angle of .+-.8 degrees by the collimating optical system 12 was allowed to enter the first grating 14, and a virtual image was observed by the CCD camera 17 at the viewer's pupil position O.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871